Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/26/2021 has been entered. Claims 1-4, 6-12, 14, 17, 19-22, 26 and 29-30 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/26/2021. New grounds of rejection necessitated by amendments are discussed below.
	
Claim Objections
Claims 1 and 29 are objected to because of the following informalities: 
Claim 1, line 11: “the light emitters” should read “the one or more light emitters”. 
Claim 29, line 9: “the light emitters” should read “the one or more light emitters”.
 Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correction module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, “correction module” is interpreted as at least a microprocessor or microcontroller (specifications, page 14, lines 20-22), analog circuits (Fig. 19), combinations thereof (page 14, lines 28-31) and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 19, 22, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedel (US 5801817 A).
Regarding claim 1, Riedel teaches an analytical test device (Fig. 3) comprising: 
one or more light emitters (Fig. 3, element 14) configured to be capable of emitting light within a first range of wavelengths (the light source 14 inherently is capable of emitting a range of wavelengths, because Riedel teaches the light source is any source of electromagnetic energy in column 7, lines 3-5; i.e. the light source is capable of emitting wavelengths that encompasses a first range of wavelengths); 
one or more first photodetectors (Fig. 3, element 32), each first photodetector capable of being sensitive to a second range of wavelengths encompassing a first wavelength (the photodetector 32 inherently is capable of being sensitive to a second range of wavelengths, because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which encompasses a second wavelength); 
one or more second photodetectors (Fig. 3, element 34), each second photodetector capable of being sensitive to a third range of wavelengths encompassing a second wavelength which is different to the first wavelength (the photodetector 32 inherently is capable of being 
a correction module (Fig. 5, “circuit”) configured to receive signals from the first and second photodetectors and to generate a corrected signal based on a weighted difference of the signals from the first and second photodetectors (claim 19; abstract teaches “a system output… comprises…a correction signal. The correction signal comprises a weighted difference of the first and second detector outputs”); 
wherein the test device is configured such that light from the light emitters reaches the first and second photodetectors via an optical path (Fig. 3 shows an optical path of light wherein the light source 14 emits light to the detectors 32 and 34; i.e. “an optical path” is interpreted broadly as encompassing both the path from element 14 to element 32 and the path from element 14 to element 34) comprising a sample receiving portion (Fig. 3, element 12), wherein the optical path does not include any beam splitters (Fig. 3).
Note that the limitations of the one or more light emitters, one or more first photodetectors, and one or more second photodetectors, and test device are interpreted as functional limitations and are only given patentable weight to the extent which effects the structure of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
only be sensitive to a third range of wavelengths). 
Regarding claim 7, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein the optical path is configured such that the first and second photodetectors receive light reflected from the sample receiving portion (Fig. 3).
Regarding claim 8, Riedel teaches all of the elements of the current invention as stated above. Riedel inherently teaches wherein each first photodetector comprises a first light sensitive material which is sensitive to the second range of wavelengths (the photodetector 32 inherently comprises a light sensitive material sensitive to a second range of wavelengths because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which would require a light sensitive material) and wherein each second photodetector comprises a second light sensitive material which is sensitive to the third range of wavelengths (the photodetector 34 inherently comprises a light sensitive material sensitive to a third range of wavelengths because column 7, lines 5-7 teaches the detector encompasses any means for 
Note that the functional limitations of the light sensitive materials are interpreted broadly, i.e., the light sensitive materials can be sensitive to other ranges of wavelengths. For example, while the limitation of the second light sensitive material “which is sensitive to the third range of wavelengths”, the broadest reasonable interpretation would have the second light sensitive material also capable of being sensitive to other wavelengths (i.e. the second light sensitive material is not limited to only be sensitive to a third range of wavelengths).
Regarding claim 19, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein the correction module comprises a summing amplifier circuit (Fig. 5, element S1) configured to generate the corrected signal based on inputs received from the first and second photodetectors (column 6, lines 1-9).
Regarding claim 22, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein the sample receiving portion of the optical path is configured to receive one of: a lateral flow test strip; a cuvette; an assay well plate; or the whole, a part, or a channel of a microfluidic device (column 3, lines 43-45, “test strip for use in a blood glucose measurement meter”). 
Regarding claim 29, Riedel teaches a method of analysing a sample using an analytical test device, which comprises: 
one or more light emitters (Fig. 3, element 14) configured to emit light within a first range of wavelengths (the light source 14 inherently emits a range of wavelengths, because 
one or more first photodetectors (Fig. 3, element 32), each first photodetector being sensitive to a second range of wavelengths encompassing a first wavelength (the photodetector 32 is inherently sensitive to a second range of wavelengths, because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which encompasses a second wavelength); 
one or more second photodetectors (Fig. 3, element 34), each second photodetector being sensitive to a third range of wavelengths encompassing a second wavelength which is different to the first wavelength (the photodetector 32 inherently is sensitive to a third range of wavelengths, because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which encompasses a third wavelength);
a correction module (Fig. 5, “circuit”);
wherein the analytical test device is configured such that light from the light emitters reaches the first and second photodetectors via an optical path (Fig. 3 shows an optical path of light wherein the light source 14 emits light to the detectors 32 and 34; i.e. “an optical path” is interpreted broadly as encompassing both the path from element 14 to element 32 and the path from element 14 to element 34) comprising a sample receiving portion, wherein the optical path does not include any beam splitters (Fig. 3); 
the method comprising: 

generating, using the correction module, a corrected signal based on a weighted difference of the signals from the first and second photodetectors (claim 19; abstract teaches “a system output… comprises…a correction signal. The correction signal comprises a weighted difference of the first and second detector outputs”).
Note that the functional limitations of the photodetectors are interpreted broadly, i.e., the one or more first photodetectors and the one or more second photodetectors can be sensitive to other ranges of wavelengths. For example, while the limitation of the one or more second photodetectors are “sensitive to a third range of wavelengths encompassing a second wavelength which is different to the first wavelength”, the broadest reasonable interpretation would have the second photodetectors also capable of being sensitive to other wavelengths (i.e. the second photodetectors are not limited to only be sensitive to a third range of wavelengths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 9, 10, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Petruno et al. (US 7521259 B2, hereinafter “Petruno”).
Regarding claim 2, Riedel teaches all of the elements of the current invention as stated above. Riedel fails to teach wherein the one or more first photodetectors comprise a plurality of first photodetectors and the one or more second photodetectors comprise a plurality of 
	Petruno teaches a diagnostic test system for an assay test strip (column 2, lines 50-61), wherein an embodiment comprises a plurality of first photodetectors and a plurality of second photodetectors disposed in an alternating pattern (Fig. 7A teaches a linear array 98 of light detectors 100). Petruno teaches the system provides improved detection of different capture regions on test strips, improved testing speeds, and improved measurement sensitivity (column 4, lines 36-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to provide wherein the one or more first photodetectors comprise a plurality of first photodetectors and the one or more second photodetectors comprise a plurality of second photodetectors, wherein the plurality of first photodetectors and the plurality of second photodetectors are disposed in an alternating pattern. Doing so would utilize known photodetector arrangements in the art, as taught by Petruno, which would have a reasonable expectation of successfully improving detection of different capture regions on test strips, improving testing speeds, and improving measurement sensitivity as taught by Petruno.  
Regarding claim 9, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein: each first photodetector comprises a light sensitive material (the photodetector 32 inherently comprises a light sensitive material sensitive because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which would require a light 
Riedel fails to teach wherein: each first photodetector comprises a first filter, wherein the first filter is arranged to filter light arriving via the optical path, to transmit the second range of wavelengths and to attenuate the third range of wavelengths; and each second photodetector comprises a second filter, wherein the second filter is arranged to filter light arriving via the optical path, to transmit the third range of wavelengths and to attenuate the second range of wavelengths.
Petruno teaches that analysis of analytes based on light intensity measurements may be unfiltered or may be filtered in terms of at least one of wavelength and polarization (column 5, lines 22-26). Petruno teaches embodiments of inspecting exposed areas of the test strip, wherein depending on the nature of a label used by the test strip, the light source may be designed to emit light within a particular wavelength range and the light detector may be designed to selectively capture light within a wavelength range, such as for fluorescence (column 6, lines 13-38). Petruno teaches each detector element may include a respective filter to transmit desired wavelengths, which would attenuate unwanted wavelengths (Fig. 9 and column 12, lines 49-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Petruno 
Regarding claim 10, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein each first photodetector comprises a light sensitive material and each second photodetector comprises the light sensitive material (the photodetectors inherently comprises a light sensitive material because column 7, lines 5-7 teaches the detector encompasses any means for detecting electromagnetic energy; i.e. the detector is capable of detecting ranges of wavelengths, which would require a light sensitive material). Riedel fails to teach the device further comprising: a first filter corresponding to each first photodetector, wherein the first filter is arranged to filter light arriving via the optical path, to transmit the second range of wavelengths and to attenuate the third range of wavelengths; and a second filter corresponding to each second photodetector, wherein the second filter is arranged to filter light arriving via the optical path, to transmit the third range of wavelengths and to attenuate the second range of wavelengths.
Petruno teaches that analysis of analytes based on light intensity measurements may be unfiltered or may be filtered in terms of at least one of wavelength and polarization (column 5, lines 22-26). Petruno teaches embodiments of inspecting exposed areas of the test strip, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Petruno to provide the device further comprising: a first filter corresponding to each first photodetector, wherein the first filter is arranged to filter light arriving via the optical path, to transmit the second range of wavelengths and to attenuate the third range of wavelengths; and a second filter corresponding to each second photodetector, wherein the second filter is arranged to filter light arriving via the optical path, to transmit the third range of wavelengths and to attenuate the second range of wavelengths. Doing so would utilize known structures of filters to improve measurement and analysis of a sample by attenuating unwanted wavelengths as taught by Petruno. 
Regarding claim 21, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches that the first photodetectors are capable of being sensitive to a second range of wavelengths encompassing a first wavelength (see above reasoning for claim 1), wherein the first wavelength is outside the first range of wavelengths, and the second photodetectors are capable of being sensitive to a third range of wavelengths encompassing a second wavelength (see above reasoning for claim 1), wherein the second wavelength is outside the first range of wavelengths. Riedel teaches a measurement sample is a test strip used in a blood glucose meter (column 3, lines 42-45).
Riedel fails to explicitly teach the analytical test device is configured to measure a fluorescence of a sample.
Petruno teaches wherein a first wavelength is outside a first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein the first wavelength is outside the first range of wavelengths), a second wavelength is outside the first range of wavelengths (column 13, lines 51-54 teaches an illuminating light may be broadband, which implies the one or more light emitters is capable of emitting light wherein the second wavelength is outside the first range of wavelengths), and an analytical test device is capable of measuring the fluorescence of a sample (column 4, line 66 – column 5, line 3 teaches fluorescence or reflective properties to be measured). Petruno teaches a test strip may be used to analyze blood (column 1, lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Petruno to provide the analytical test device is configured to measure a fluorescence of a sample. Doing so would utilize known structures of optical analyzers in the art, as taught by Petruno, which would have a reasonable expectation of successfully analyzing blood. It would have been obvious to choose fluorescence measurement from a finite number of identified, predictable solutions for ways to measure a sample, such as blood, i.e. it would have been obvious to try the specific configuration of the analytical test device to optimize analysis of a sample.
Regarding claim 26, Riedel teaches all of the elements of the current invention as stated above. While Riedel teaches test strips (column 1, lines 35-36), Riedel fails to explicitly teach the device further comprising: a liquid transport path for transporting a liquid sample received proximate to an end of the liquid transport path through the sample receiving portion of the optical path.
Petruno teaches a liquid transport path (Fig. 5A teaches the device comprising a test strip 50 with a liquid transport path 51) capable of transporting a liquid sample received proximate to an end of the liquid transport path through the sample receiving portion of the optical path (column 5, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Petruno to provide the device further comprising: a liquid transport path capable of transporting a liquid sample received proximate to an end of the liquid transport path through the sample receiving portion of the optical path. Doing so would utilize known structures of test strips in the art, as taught by Petruno, which would have a reasonable expectation of successfully receiving and transporting a liquid sample to be analyzed.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Ogasawara (US 20080267493 A1).
Regarding claim 2, Riedel teaches all of the elements of the claimed invention as stated above. Riedel fails to teach wherein the one or more first photodetectors comprise a plurality of first photodetectors and the one or more second photodetectors comprise a plurality of 
Ogasawara teaches a color identifying apparatus (abstract; Fig. 1) comprising a light emitter (4a), photodetectors (4c), and sample (10). Ogasawara teaches the photodetectors are a CCD (paragraph [0009] and [0044]), which are well-known in the art of photodetectors to comprise photodetectors disposed in an alternating pattern. Ogasawara teaches the apparatus is capable of identifying the color of a reaction surface with a small amount of data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Ogasawara to provide the photodetectors as a CCD, which are photodetectors disposed in an alternating pattern. Doing so would utilize well-known types of photodetectors in the art that would have a reasonable expectation of reducing the amount of data needed to be analyzed as taught by Ogasawara which would improve analysis efficiency.
Regarding claim 4, Riedel teaches all of the elements of the claimed invention as stated above. Riedel fails to teach wherein the one or more first photodetectors comprise a plurality of first photodetectors which are disposed in a first lattice and the one or more second photodetectors comprise a plurality of second photodetectors which are disposed in a second lattice, wherein the first and second lattices are arranged to be interpenetrating.
Ogasawara teaches a color identifying apparatus (abstract; Fig. 1) comprising a light emitter (4a), photodetectors (4c), and sample (10). Ogasawara teaches the photodetectors are a CCD (paragraph [0009] and [0044]), which are well-known in the art of photodetectors to comprise multiple photodetectors disposed in different lattices arranged to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Ogasawara to provide the first and second photodetectors as a CCD (i.e. wherein the one or more first photodetectors comprise a plurality of first photodetectors which are disposed in a first lattice and the one or more second photodetectors comprise a plurality of second photodetectors which are disposed in a second lattice, wherein the first and second lattices are arranged to be interpenetrating). Doing so would utilize well-known types of photodetectors in the art that would have a reasonable expectation of reducing the amount of data needed to be analyzed as taught by Ogasawara which would improve analysis efficiency.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Ooi et al. (WO 2016195595 A1, hereinafter “Ooi”).
Regarding claim 3, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches wherein each first photodetector or part of each first photodetector is elongated in a first direction (Fig. 3, element 32 is elongated in a horizontal direction) and each second photodetector or part of each second photodetector is elongated in the first direction (Fig. 3, element 34 is elongated in the horizontal direction). Riedel fails to teach wherein the first and second photodetectors, or parts thereof, are interdigitated in a second direction substantially perpendicular to the first direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Ooi to provide the first and second photodetectors, or parts thereof, interdigitated in a second direction substantially perpendicular to the first direction. Doing so would utilize known interdigitated structures of photodetectors that would have a reasonable expectation of reducing costs and providing flexibility to be integrated for different applications as taught by Ooi.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Farquharson et al. (US 5062713 A, hereinafter “Farquharson”)
Regarding claim 6, Riedel teaches all of the elements of the current invention as stated above. Riedel fails to teach wherein the optical path is configured such that the first and second photodetectors receive light transmitted through the sample receiving portion.
Farquharson teaches a device (abstract; Fig. 1) for optical analysis of a polymer comprising a light emitter (15), first photodetector (21), second photodetector (23), filters (20, 22), and correction module (24). Farquharson teaches the device wherein an optical path (interpreted as the path between elements 17 and 18) is configured such that the first and second photodetectors receive light transmitted through a sample receiving portion (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Farquharson to provide the optical path configured such that the first and second photodetectors receive light transmitted through the sample receiving portion. Doing so would utilize well-known structures and methods for photodetection that would have a reasonable expectation of successfully detecting signals from a sample.

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Hand et al. (WO 2015121672 A1, hereinafter “Hand”).
Regarding claim 12, Riedel teaches all of the elements of the current invention as stated above. While Riedel teaches the light source is any source of electromagnetic energy (column 7, lines 3-5), Riedel fails to teach wherein each light emitter comprises an organic light emitting diode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Hand to provide each light emitter comprising an organic light emitting diode. Doing so would utilize well-known types of light emitters in the art that would have a reasonable expectation of successfully emitting light within a range of wavelengths while improving efficiency of light used by the light emitter.
Regarding claim 14, Riedel teaches all of the elements of the current invention as stated above. While Riedel teaches the detectors encompasses any means for detecting electromagnetic energy (column 7, lines 5-7), Riedel fails to teach wherein the first and second photodetectors are organic photodetectors.
Hand teaches an assay device for quantitative determination of concentration of at least one analyte in a liquid (abstract; Fig. 2) comprising an emitter (2), detector (3), and lateral flow membrane (4). Hand teaches that conventional inorganic LEDs waste a significant amount of light (paragraph [0059]). Hand teaches the emitter is an organic light emitting diode (paragraph [0076]) and the detector is an organic photodetector (paragraph [0076], “organic photodiode”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Hand to . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above.
Regarding claim 17, Riedel teaches all of the elements of the current invention as stated above. Riedel fails to explicitly teach wherein the corrected signal is generated according to the formula of claim 17. 
Since Riedel teaches the correction signal comprises a weighted difference (abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to have the corrected signal generated according the claimed formula. One of ordinary skill in the art would utilize known concepts of weighted differences to arrive at the claimed formula with a reasonable expectation of successfully calculating the weighted difference of the first and second detector outputs.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riedel as applied to claim 1 above, and further in view of Myrick et al. (US 6198531 B1, hereinafter “Myrick”).
Regarding claim 20, Riedel teaches all of the elements of the current invention as stated above. Riedel teaches that the first photodetectors are capable of being sensitive to a second range of wavelengths encompassing a first wavelength (see above reasoning for claim 1), wherein the first wavelength is within the first range of wavelengths, and the second photodetectors are capable of being sensitive to a third range of wavelengths encompassing a second wavelength (see above reasoning for claim 1), wherein the second wavelength is within the first range of wavelengths. Riedel teaches a measurement sample is a test strip used in a blood glucose meter (column 3, lines 42-45).
Riedel fails to explicitly teach the analytical test device is configured to measure an absorbance of a sample.
Myrick teaches an optical analysis system including an optical filter mechanism and detector mechanism (abstract) for accurately measuring blood (column 14, lines 28-32). Myrick teaches that known spectroscopy methods to analyze samples include absorbance spectroscopy methods (column 9, lines 7-28). Myrick teaches that the system may be packaged in a relatively small kit with an energy source capable of illuminating a blood sample so that, once the appropriate gains and offset are set, an individual may perform glucose testing at home (column 15, lines 8-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Myrick to provide the analytical test device is configured to measure an absorbance of a sample. Doing so would utilize known structures of optical analyzers in the art, as taught by Myrick, which would have a reasonable expectation of successfully analyzing blood. It would have been obvious to 
Note that the limitations of the one or more first photodetectors and the one or more second photodetectors are interpreted as functional limitations and are only given patentable weight to the extent which effects the structure of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Note that the first range of wavelengths is interpreted as a functional limitation of the photodetectors. Since no specific numerical wavelength range is claimed, the broadest reasonable interpretation would encompass any ranges of wavelengths.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, while the closest prior art Riedel teaches wherein each first photodetector comprises a light sensitive material and each second photodetector comprises the light sensitive material (the photodetectors inherently comprises a light sensitive material 
Riedel fails to teach wherein: each first photodetector comprises a first resonant cavity configured to have a resonance wavelength within the second range of wavelengths; and each second photodetector comprises a second resonant cavity configured to have a resonance wavelength within the third range of wavelengths.
A secondary reference Brenner (US 20060270919 A1) teaches a system and method for assaying constituents in liquid mixtures, such as blood in bloodstreams (paragraph [0017]). Brenner teaches the system comprises resonant cavity photodetectors (Fig. 7A; paragraph [0052]) wherein custom resonant cavity photodetectors allow for sufficiently narrow wavelength range sensitivity about a desired wavelength (paragraphs [0052] and [0063]). However, one of ordinary skill in the art would not be motivated to modify Riedel with Brenner because Riedel teaches photodetectors for analyzing test strips (abstract) while Brenner teaches in vivo assaying for a presence of selected constituents in bloodstreams in circulatory system passageways in mammalian bodies (paragraph [0017]).
	None of the prior art teaches or fairly suggest, alone or in combination, all of the limitations of claim 11, specifically each photodetector comprising a resonant cavity as claimed. Thus, claim 11 is deemed allowable.




Response to Arguments
Applicant’s arguments, see pages 12-14, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1 and 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Riedel (US 5801817).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding claim 3 (see page 16 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ooi teaches a sensor (Fig. 1; abstract, element 100) for sensing an analyte comprising a detection sensing element (102) comprising a first and a second photodetector (interpreted as the pair of interdigitated electrodes of element 102) that are interdigitated in a second direction perpendicular to a first direction (paragraph [0011]; element 102 teaches the pair of interdigitated electrodes are interdigitated in a horizontal direction). Ooi teaches the first and second photodetectors are elongated in a first direction (element 102 teaches the pair of interdigitated electrodes are elongated in a vertical direction). Ooi teaches that the first and the second electrodes are coated in an organic photoconductive material (paragraph [0012]), thus the individual electrodes are interpreted as “photodetectors” since they are capable of being sensitive to wavelengths. Ooi teaches the sensor reduces costs and enables flexibility to be integrated for many applications (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to incorporate the teachings of Ooi to provide the first and second photodetectors, or parts thereof, interdigitated in a second direction substantially perpendicular to the first direction. Doing so would utilize known interdigitated structures of photodetectors that would have a reasonable expectation of reducing costs and providing flexibility to be integrated for different applications as taught by Ooi.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding claim 17 (see page 15 of Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since Riedel teaches the correction signal comprises a weighted difference (abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riedel to have the corrected signal generated according the claimed formula. One of ordinary skill in the art would utilize known concepts of weighted differences .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797